ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-062, concluding that ANTHONY J. LA RUSSO of CALDWELL, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.7(a)(2) (conflict of interest);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that ANTHONY J. LA RUSSO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*109ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.